PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/220,162
Filing Date: 14 Dec 2018
Appellant(s): Weatherford Technology Holdings, LLC



__________________
Steven E. Roberts
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 25, 2022

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/23/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
The Examiner errs in rejecting 1-10 and 12-13 under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Davis et al. (U.S. Publication No. 2002/0146226 A1, hereinafter referred to as “Davis”).
Appellant’s argument against examiner’s rejection of claims 1-10 and 12-13 focuses on alleged inconsistencies between the Final Rejection (mailed 7/23/2021) and Advisory Action (mailed 10/29/2021).  Appellant further argues against the combined teaching of Davis (U.S. Publication No. 2002/0156226 A1, hereinafter “Davis”) in view of incorporated by reference teaching of Berkey (US Patent 4,915,467, hereinafter “Berkey”).  Appellant argues against the references individually by focusing on Berkey not teaching positioning a plurality of large diameter optical waveguides.  However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).



APPELLANT ARGUMENT 1
Davis (including Berkey) fails to teach or suggest “positioning a plurality of large diameter optical waveguides… in a plurality of bores of a body,” as recited in claim 1 (Brief pages 8-10).
	Appellant does not argue that the “apparatus for transmitting light along multiple pathways” disclosed by Davis is different from the apparatus achieved by the claimed method of claim 1. Both are monolithic fused bodies having a plurality of large diameter waveguides where the cladding of each waveguide is fused to the body. The issue raised by Appellant is specifically directed toward the method step “positioning a plurality of large diameter optical waveguides… in a plurality of bores of a body”. The basis of this argument is that “Berkey fails to teach the formation of multiple apertures after the removal of the carbon tubes” (Brief page 9). Appellant contends that aperture 34, shown in Berkey fig. 8, is a “double cylinder aperture” therefore a single aperture, rather than a plurality of bores (See Brief page 9, first paragraph). It is noted that the term “aperture” is primarily used by Berkey and the term “bore” is primarily used in the instant application and is the term used exclusively in the claims. “Bore” and “aperture” are two different words having two different meanings. It is further noted that there is no special definition given to the claim term “bore” in the instant disclosure. Giving this term its plain and ordinary meaning in the art, “bore” is defined as “a usually cylindrical hole made by or as if by the turning or twisting movement of a tool : a hole made by or as if by boring” (https://www.merriam-webster.com/dictionary/bore).
	Appellant’s argument implies that a “bore” is a single aperture of any shape in the claimed body, isolated from each adjacent bore/aperture by some distance. However the dictionary definition implies that a “bore” is a cylindrical hole made by the turning or twisting movement of a tool. It doesn’t imply that a “bore” can be any shaped aperture and must be isolated from adjacent apertures. According to plain and ordinary definition as commonly used in the art, aperture 34 of Berkey would be understood as two adjacent (and slightly connected) bores creating one single aperture. Instead of a “double cylinder aperture” it could just as easily be called a “double bore aperture”. Because aperture 34 of Berkey is clearly two adjacent bores (cylindrical holes), it meets the claim limitation of “a plurality of bores of a body”. In further support of this position, Berkey clearly teaches that each of the bores of aperture double bore/cylinder aperture receives an individual optical fiber 52, 53 (see Berkey col. 6 line 57 – col. 7 line 42 describing the insertion of the fibers into the body and the fusion of the claddings to the body).
	The remainder of Appellant’s arguments on page 9, continuing onto page 10, hinges on Appellant’s definition of the word “bore” for claim interpretation. According to this definition, “bore” must mean a single hole of any shape that is isolated from any other hole in the body. While this may be a satisfactory definition for the term “aperture” it is significantly different from the plain and ordinary definition of “bore” known in the art, which is a cylindrical shaped hole. Nothing in the plain and ordinary definition requires each “bore” to be separated from each adjacent bore by a distance. Because Appellant’s definition of the claim term “bore” is incorrect, the argument that the rejection fails to teach “a plurality of bores of a body” is not persuasive.




APPELLANT ARGUMENT 2
As another example of failing to establish a prima facie case of obviousness, Appellant submits that Davis (including Berkey) fails to teach or suggest “fusing at least a portion of the cladding of each of the optical waveguides with the body,” as recited in independent claim 1 (Brief pages 10-11).
	Berkey states “The fibers [52 and 53], each of which conventionally have a core and cladding” (col. 7, lines 1-2), and further states “In accordance with one embodiment of the present invention, the midregion 59 of tube 44 is heated and collapsed onto the central portions of fibers 52 and 53” (col. 7, lines 19-21). Mandrel 30 having aperture/double bore 34 is the pre-cursor to glass tube 44. When the rejection cites paragraph [0073] of Davis to teach this limitation, that is the paragraph which incorporates the whole of the Berkey reference.
	Appellant further argues that “Berkey is also silent with respect to fusing fibers 52, 53 or any other waveguide with a  body (e.g., coupler tube 44) having he aperture 34 or 46. Rather than fusing, Berkey describes applying glue” (Brief p. 11). The process described above “heated and collapsed” is fusing of the glass body 44 with the glass cladding of optical fibers 52 and 53. This process is shown in Berkey figs. 9-11. Therefore contrary to Appellant’s arguments, because Davis incorporates Berkey by reference, both Davis and Berkey disclose the claimed process of “fusing at least a portion of the cladding of each of the optical waveguides with the body.” 



	For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ERIN D CHIEM/Examiner, Art Unit 2883                                                                                                                                                                                                        

Conferees:

/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883                                                                                                                                                                                                        
/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.